Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 8-15, 17-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (2004/0117819) in view of Thai (2002/0114613).
 	Regarding claim 1, Yu discloses a set-top housing (para. 91, Fig. 1-7) configured to be arranged between a television video source and a television display (21);
an input port (11, 101) arranged in the housing and configured to connect the entertainment device to the television video source to receive a television input signal, said television input signal comprising a video image for displaying on the television display and an audio signal for playing sound corresponding to the video image;
a storage device (151) arranged in the housing and storing an overlay image database comprising a plurality of user-selectable overlay images, wherein the overlay images are still images or video images, and audio data from a separately stored audio database (para. 79); 
a communications module (16) arranged in the housing for communicating with a controller (19), wherein the controller is usable by a user to select a desired overlay 
a processor (12) arranged in the housing and configured to combine the video image from the television input signal with the selected overlay image and any sound selected from the separate sound database into a combined output signal substantially in real-time with the input signal being received into the input port; and
an output port (13) arranged in the housing and configured to provide the combined output signal to the television display,
wherein the entertainment device is programmed to output the combined output signal substantially in real-time (para. 67) with the television input signal being received into the input port (para. 54, 67, 76).
Yu does not disclose storing the separate sound database comprises a plurality of user-selectable sounds that are independently selectable by a user apart from any selection of overlay images; and the entertainment device is further programmed to permit a user to separately select one or more sounds from the separate sound database stored in the storage device substantially in real-time with the input signal being received into the input port to include in a combined output signal as claimed.   
	Thai, from the similar field of endeavor, teaches a user selectable audio database (para. 31, 50).
	The user selectable audio database in Thai enables the user to select different audios to accompany the video signal, which enhances the functionality of the system 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Thai into Yu so that the audio data could be independently selected by the user to perform the well known functions as claimed.
	Regarding claim 2, Yu discloses the controller (para. 62) is a wireless controller configured to communicate with the entertainment device to individually select both the overlay image from the overlay image database along with a screen position for placement of the selected overlay image on the television display.  Thais discloses a remote control interface (106) to select the one or more sounds from the separate sound database for inclusion in the combined output signal.
Regarding claim 6, Yu does not specify that the input port (11) and output port (13) each comprise an HDMI port. The examiner takes Official Notice that using HDMI ports for receiving and outputting video data are well known in the art. Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention before the effective filing date of the invention to employ the well known HDMI port as the input port and output to perform the well known functions as claimed.
Regarding claim 8, Yu inherently discloses linking information stored in the storage device that links one or more overlay images in the overlay image database with one or more sounds in the separate sound database, wherein user selection of an overlay image comprising a linked sound automatically selects the linked sound from the separate sound database to include in the combined output signal substantially in 
Regarding claim 9, Yu discloses the controller is a specially-adapted handheld remote control designed and configured to only control the entertainment device, wherein the handheld remote control communicates with the entertainment device via a wireless signal (note para. 0062).
Regarding claim 10, Yu discloses the remote control comprises a display screen and a touch pad and wherein the remote control is not a handheld phone or tablet (para. 0062).
Regarding claim 11, Thai (para. 50) discloses the user is able to use the controller to select one or more sounds from the separate sound database separately from the selection of the desired overlay image to include in the combined output signal substantially in real-time with the input signal being received in the input port.
Regarding claim 12, Yu inherently includes linking information that is supplied with the overlay image database and is not configurable by the user, said linking information stored in the storage device and linking one or more sounds in the sound database to one or more of the overlay images in the separate overlay image database, such that selecting an overlay image from the overlay image database that is 
Regarding claims 13-15, 17, 18, and 20, see similar rejections as set forth above.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (2004/0117819) in view of Thai (2002/0114613), further in view of Stafford et al. (2011/0300946).
Regarding claim 4, Yu does not disclose the controller is a handheld phone, and wherein multiple users can each use a separate handheld phone to control the entertainment device at the same time. However, Yu teaches that the user interface unit 19 can be any other conventional user interface (note para. 0062).  Stafford, from the similar field of endeavor, teaches the use of multiple different mobile devices (335, 336) for controlling an entertainment device (par. 38-39).  The mobile devices are considered conventional user interfaces.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Stafford into Yu to perform the well known functions as claimed.
.

 
Claims 7, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (2004/0117819) in view of Thai, and further in view of Nakagawa et al. (GB2206758).
Regarding claims 7, 16, and 19, Yu does not disclose the entertainment device is configured to automatically pass the television input signal from the video source input port through to the television display without modification both when the entertainment device is idle but not powered off and when the entertainment device is powered off.
Nakagawa, from the similar field of endeavor, teaches an RF switch (Figure 4) for automatically switching to a video input 48 when a game console is in idle mode but not powered off (note jumper 36b in Figure 4) and when the entertainment device is powered off (note switch 18). This increases convenience to the user.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include Nakagawa into Yu so that the input video could be directly routed to the output terminal when the entertainment system is in power off mode or idle mode. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
 	Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 19, the phrase “when the entertainment device is idle but not powered off and when the entertainment device is powered off” is consider new matter.

 


Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 3/22/21 have been fully considered but they are not persuasive.  
 	As regards to applicant’s argument that Thai does not enable the real-time selection of sound files from a separate sound database to be added over a live input signal and to be output as a combined output signal substantially in real-time with the input signal as claimed, the examiner disagrees.  Thai does teach real-time editing of the input video signal.  In paragraph 20, Thai states that the digital network recorder 102 time shifts the input live television signal by about 1 to 2 seconds.  In paragraph 30, Thai states the time shifted live television signal is being edited by combining with selected audio and video signals.  In paragraph 37, Thai further states that the input recorded audio and/or video signals and the input live television signal are being simultaneously selected from the external sources and recorded on the network recorder 102 (steps 302 and 304 in Fig. 3).  In other words, the external input audio and/or video signals are being selected and input at the same time as the input live television signal is input.  In paragraph 38, Thai states the recorded input audio and video and input television signal are being combined and stored in network recorder 102 
 	With regard to applicant’s argument that there is no ability in Yu to select a sound for inclusion in the combined output signal without also selecting the corresponding video, the examiner disagrees.  Claim 8 does not call for selection of a sound as argued; instead, it claims user selection of an overlay image to automatically linked to a linked sound to be included in the combined output.  As addressed in the rejection, such limitation is inherently included in Yu because the video and audio files are being stored in separate locations in the data storage device 151 (note par. 79) and the video filed and the audio file are inherently linked together by a link so that the audio file can be retrieved upon the video filed is being selected.  Thus, the inherency in Yu still meets the claimed invention.
	With regard to applicant’s argument that Yu does not disclose a specially-adapted controller that is designed and configured to only control the entertainment device, and that the devices disclosed in Yu (remote controller, keyboard, and handwriting input device (para. [0062])) are all generic devices that could be used to control many different computing devices in addition to the Yu advertising apparatus, the examiner disagrees.  In this instance, the User Interface Unit 19 in Yu is being used to control the TV advertising contents and inserting interstitial advertisements on TV 
	Regarding applicant’s argument that Yu does not disclose a remote control that includes a display screen and a touch pad, the examiner disagrees.  As disclosed in paragraphs 82 and 83, Yu states that the User Interface 19 can a Handwriting Input Device.  A remote control uses as a Handwriting Input device including a display screen and a touch pad is well known.  For applicant’s reference, patent application publication no. U.S. 2007/0273655 is cited herewith.  In this publication, a display screen 50 and a touch panel 36 are being used as handwriting input.  
	Regarding applicant’s argument that neither Yu, Thai, nor Chan teach sounds that are selectable separately or independently from images for real-time inclusion in a combined output signal, the examiner disagrees.  As rebutted above with respect to claim 1, Thai clearly teaches the real time audio selection as claimed.  
	With regard to the 112 new matter rejection, applicant still fails to point out where in the specification that the limitations as recited in claim 19 is supported.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422